PER CURIAM.
This interlocutory appeal involves an order of the chancellor, dismissing certain equitable relief sought by the appellants as plaintiffs relative to the 1964 Dade County tax roll. This is the same roll which was before the Supreme Court of Florida in the case of McNayr v. State ex rel. Dupont Plaza Center Inc., Fla.1964, 166 So.2d 142.
We find no error in the chancellor’s ruling in limiting the plaintiffs’ cause of action to review of the assessment *738ón parcels. tHey ownéd; which parcels had been reviewed by the Board of Equalization: of the County. They had -no- right of action as a class suit, and failed to exhaust their-administrative remedies on certain of their parcels. In this connection, see the following authorities: State ex rel. Dofnos Corporation v. Lehman, 100 Fla. 1401, 131 So. 333; Rio Vista Hotel & Improvement Co. v. Belle Mead Development Corp., 132 Fla. 88, 182 So. 417; State ex rel. Gibbs v. Circuit Court of Eleventh Judicial Circuit of Dade County, 140 Fla. 378, 191 So. 699; McAllister Realty Co. v. Campbell, 143 Fla. 447, 196 So. 857; Odham v. Foremost Dairies, Inc., Fla.1961, 128 So.2d 586; Dade County Land Development Corp. v. Dade County, Fla.App.1963, 157 So.2d 142; § 196.01, Fla. Stat., F.S.A.
The order here under review is hereby affirmed. •
Affirmed.